EXAMINER’S AMENDMENT/COMMENT

Response to Remarks
Applicant’s remarks, see pages 5-9, filed 2021.11.30, with respect to the rejection of claims 1-3, 5-8, 14-15 and 17-18 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-8, 14-15 and 17-18 has been withdrawn. 


Allowable Subject Matter
Claims 1-2, 5-8, 14-15 and 17-18 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-2, 5-8, 14-15 and 17-18 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
The closest art of record is US 2017/0015944 which discloses a rotor rotating around an axis (inherent to a gas turbine engine); a stator having an annular row of vanes (element 4, 8), each vane comprising: a leading edge (element 12 & 14); a trailing edge (element 16 & 18); a pressure surface (element 2); and a suction surface (element 6) extending from the leading edge to the trailing edge; and a between-vanes passage (element 10) with a connecting surface (fig. 1) that links the pressure surface of a first vane to the suction surface of a second vane of the row; wherein the connecting surface comprises: a main protuberance (Fig. 1), the main protuberance comprising: a first elevation (element 20) having a first peak (element 30); and a second elevation (element 22) having a second peak (element 32); an upstream zone upstream of the protuberance (see annotated fig. 1) and a downstream zone downstream of the protuberance (see annotated fig. 1), said zones each being of constant radius RC (constant radius of the shroud 10 surface); and a curve of shortest length linking the first peak to the second peak (curve formed between two peaks), all the points of said curve being radially at a distance to the axis that is greater than the constant radius RC of the upstream and downstream zones (“Saddle surface 28 has a saddle point SP that resides radially outwardly”, par. 8, Saddle point being the lowest point on the curve).

The prior art does not teach or fairly suggest the claims as amended. In particular the prior art does address such that all the points of a curve of shortest length linking the first peak to the second peak are radially at a distance to the axis that is greater than the constant radius RC of the upstream and downstream zones. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Walton (Reg. No. 47,245) on 02/22/2022. The application has been amended as follows: 
1. (Currently Amended) Axial-flow turbomachine compressor, comprising:
a rotor rotating around an axis;
a stator having an annular row of vanes, each vane comprising:
a leading edge;
a trailing edge;
a pressure surface; and
a suction surface extending from the leading edge to the trailing edge; and
a between-vanes passage with a connecting surface that links the pressure surface of a first vane to the suction surface of a second vane of the row, the connecting surface being delimited by four corners located at the leading edges and the trailing edges of the first and second vanes;
wherein the connecting surface consists of:
a main protuberance, the main protuberance comprising:
a first elevation having a first peak; and
a second elevation having a second peak;
an upstream zone arranged upstream of the main protuberance and a downstream zone arranged downstream of the main protuberance, said upstream and downstream zones each being of constant radius RC from the axis; 
wherein the main protuberance forms one radial increase in material extending from the pressure surface of the first [[cane]] vane to the suction surface of the second vane such that all the points of a curve of shortest length linking the first peak to the second peak are radially at a distance to the axis that is greater than the constant radius RC of the upstream and downstream zones.

3. (Cancelled) .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.

US 2017/0370234 A1

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313) 446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                                                                                                                                                                                                                             2/22/2022